 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                  WESTERN DISTRICT OF WASHINGTON
10
11    IN RE:                                              CHAPTER 7 BANKRUPTCY
12
      Nicholas Clifton Barnard,                           NO.: 20-11870-TWD
13
                                                        STIPULATED ORDER ON DEBTOR’S
14
                                                        MOTION TO REDEEM AND
15                                             Debtors. CREDITOR’S MOTION FOR RELIEF

16
17          Santander Consumer USA Inc., its assignees and/or successors (“Secured Creditor”) and
18   Debtor, Nicolas Clifton Barnard, (“Debtor”) stipulate that Debtor’s motion to redeem should be
19   resolved as provided in this stipulated order. Based on the stipulation, it is ORDERED that the
20   stay   existing   pursuant    to   11   U.S.C.   §   362(a)   as   to   the    2013      Ford     C-Max
21   VIN: 1FADP5CU7DL531019 (Vehicle) shall remain in effect as to Creditor subject to the

22   following conditions:
            1. The Debtor shall pay to Creditor the sum of $5,250.00 in one lump sum in redemption
23
     of the Vehicle. Payment shall be in the form of a cashier’s check, other certified funds or a
24
     check on an account of Debtor’s lender and made payable to Santander Consumer USA Inc.
25
26          2. Payment shall be received within 14 days of the date of this order. Payment shall be
     made payable to Santander Consumer USA, Inc. and mailed to the following address: Santander
27
     Consumer USA, Inc., P.O. Box 560284, Dallas TX 75356.
28
29
                                                      1
                                                                             Stipulation, Case No. 20-11870-TWD
                                                                                          File No. WA-20-162851-
                                                                                                             CPG

      Case 20-11870-TWD            Doc 17    Filed 09/21/20    Ent. 09/21/20 11:31:03           Pg. 1 of 2
 1          3. Should the the payment of $5,250.00 fail to be received by the time provided herein,
 2   Creditor shall provide written notice of the default to the Debtor and the Debtor’s attorney. The
 3   Debtor will then have 5 days from the date the written notice was delivered to the Debtor and the
 4   Debtor’s attorney to bring the required payment current. If Debtor fails to cure the default as

 5   outlined in the notice, then Creditor shall be entitled to submit an order terminating the automatic
     stay supported by a certificate of non-compliance and copy of the mailed written notice of
 6
     default.
 7
            4. Upon receipt of the redemption payment of $5,250.00, Creditor shall, within 15 days
 8
     of receipt of payment, transfer title to the Debtors’ attorney or an alternative address provided by
 9
     Debtors’ attorney to Creditor’s counsel.
10
            5. If payment is timely received by Creditor and the redemption is finalized, Creditor’s
11   motion for relief from stay shall be considered withdrawn.
12
13                                          / / / End of Order / / /
14
15   Approved as to form:                                   Presented by:
16
17   _/s/ Michelle Carmondy Kaplan_________                 __/s/ James K. Miersma______________
     Michelle Carmody Kaplan WSBA#27286                     James K. Miersma WSBA#22062
18   Attorney for Debtor                                    Attorney for Creditor
19
20
21
22
23
24
25
26
27
28
29
                                                       2
                                                                            Stipulation, Case No. 20-11870-TWD
                                                                                         File No. WA-20-162851-
                                                                                                            CPG

      Case 20-11870-TWD          Doc 17     Filed 09/21/20       Ent. 09/21/20 11:31:03        Pg. 2 of 2
